Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1, 2, 4, 5, 7-10, 13-17 and 19-48 are pending in this application [10/12/2020].
Title and Claims 1, 2, 4, 5, 7-10, 13-15, 17, 19 and 20 have been amended [10/12/2020].
Claims 3, 6, 11, 12 and 18 have been cancelled [10/12/2020].
Claims 21-48 have been newly added [10/12/2020].

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. On page 15, last paragraph and page 16, first paragraph of Applicant’s Arguments, Applicant argues reference Sato does not describe displaying the generated image data and the list of characters obtained by the character recognition processing together, as defined in claim 1. Examiner respectfully disagrees, because Sato teaches the determination result of the character determination is reflected with a surrounded rectangle on the intermediate file data obtained by digitizing the image data input [par 0021], however another display method would only list the text information obtained from the image data without displaying all input image data [par 0022]. Therefore, the list of characters surrounded by rectangles on the image data are displayed together. Further, claim 1 does not state the list and the image data are .
The above response is applied to independent claims 19, 20 and those dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP-2016-024488A) in view of Tamura (US-2012/0050797).
As to Claim 1, Sato teaches ‘An image processing apparatus comprising: a scanner that scans a document to generate image data [par 0012 – image processing apparatus includes optically reading (i.e. scanner) a paper document]; a controller that recognizes a character included in the generated image data [par 0006, 0011-0016, 0028 – a character determination unit that determines a character included in the image data using OCR and extracts the determined characters]; a user interface that displays the generated image data and a list of one or more recognized characters, displaying the digitized input image data and the determined characters extracted from the image data]; and transmits the generated image data for storing the generated image data to a folder having the determined folder name [par 0006, 0025-0026, 0032 – generating a folder with a character string indicated by the text data at a selected location in the displayed text data and storing the image data in the generated folder]’.
Sato does not disclose expressly ‘a network interface that transmits the generated image data’.
Tamura teaches ‘a network interface that transmits the generated image data [par 0045, 0075 – sending scanned image data to a folder in service A using a service communication unit]’.
Sato and Tamura are analogous art because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include transmitting image data to a folder via a network, as taught by Tamura. The motivation for doing so would have been to storing the image data on an external server instead of being stored on a printer. Therefore, it would have been obvious to combine Tamura with Sato to obtain the invention as specified in claim 1.

Further, in regards to claim 19, the image processing apparatus of claim 1 performs the method of claim 19.


As to Claim 4, Sato teaches ‘wherein the network interface transmits the image data for storing the generated image data to a folder having a folder name determined using the one or more characters selected from the displayed list via the user interface [par 0023-0024, 0032 – the display unit is a touch panel and the generated folder in which the image data is stored is named after the selected matched character string]’.

As to Claim 5, Sato teaches ‘wherein the controller recognizes a plurality of characters included in the generated image data [par 0016-0021 – clusters of the determined character areas are divided and decomposed into pieces of character data and compared with the information stored in the dictionary part to convert the character data into text data]’.

As to Claim 13, Sato teaches ‘wherein the network interface receives image data from an external apparatus, and wherein the controller recognizes one or more characters included in the received image data [par 0009-0013 – obtaining image data via a communication network and performing text data analysis included in the image data]’.

As to Claim 16, Sato teaches ‘wherein the one or more characters include a number [Fig 4 – shows numerals and characters are recognized from the image data]’.

As to Claim 17, Tamura teaches ‘wherein the network interface transmits the image data by using at least one of File Transfer Protocol (FTP), Server Message Block (SMB), and Web-based Distributed Authoring and Versioning (WebDAV) [par 0036, 0043 – sending a file that was scanned using FTP, SMB or web DAV]’.
Sato and Tamura are analogous art because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different transmission types, as taught by Tamura. The motivation for doing so would have been to allowing scanned files to be send using various communication modes. Therefore, it would have been obvious to combine Tamura with Sato to obtain the invention as specified in claim 17.

Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2016-024488 A) in view of Tamura (US-2012/0050797) and further in view of Kanada (US-2019/0197305).
As to Claim 2, Sato in view of Tamura teaches all of the claimed elements/features as recited in claim 1. Sato in view of Tamura does not disclose expressly ‘further comprising a storage that stores a path of a folder by a user, wherein the network interface transmits the generated image data for storing the generated 
Kanada teaches ‘further comprising a storage that stores a path of a folder by a user, wherein the network interface transmits the generated image data for storing the generated image data to a folder indicated by a path including the stored path and the determined folder name being added to one lower level of the stored path [par 0043, 0045, 0049, 0053 – specifying a path of the folder to store the document image data and setting the folder one level lower of other folders based on the specified path]’.
Sato in view of Tamura are analogous art with Kanada because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a path of the folder, as taught by Kanada. The motivation for doing so would have been to appropriately setting a folder as a save destination of a file easier. Therefore, it would have been obvious to combine Kanada with Sato in view of Tamura to obtain the invention as specified in claim 2.

As to Claim 7, Kanada teaches ‘wherein the user interface displays the stored path [par 0053 – the path of the folder is displayed]’.
Sato in view of Tamura are analogous art with Kanada because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a path of the folder, as taught by Kanada. The 

As to Claim 8, Kanada teaches ‘wherein the user interface displays the selected one or more characters as a path of the folder [par 0038-0039, 0053 – the path of the folder is displayed based on character string from character recognition]’.
Sato in view of Tamura are analogous art with Kanada because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a path of the folder, as taught by Kanada. The motivation for doing so would have been to appropriately setting a folder as a save destination of a file easier. Therefore, it would have been obvious to combine Kanada with Sato in view of Tamura to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2016-024488 A) in view of Tamura (US-2012/0050797) and further in view of Matsumoto (US-2019/0065843).
As to Claim 9, Sato in view of Tamura teaches all of the claimed elements/features as recited in independent claim 1. Sato in view of Tamura does not disclose expressly ‘wherein, based on the user selection of the one or more characters from the displayed list, the user interface highlights an area where the selected one or more characters on the displayed image data are displayed’, although Sato teaches if 
Matsumoto teaches ‘wherein, based on the user selection of the one or more characters from the displayed list, the user interface highlights an area where the selected one or more characters on the displayed image data are displayed [Fig 8, par 0038 – when a user has selected character areas, the boxes of the character areas are changed to thick boxes to indicate that they are selected]’.
Sato in view of Tamura are analogous art with Matsumoto because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a change of boxes, as taught by Matsumoto. The motivation for doing so would have been to allow a user to easily recognize the character areas that were selected in creating a folder name of the scanned document. Therefore, it would have been obvious to combine Matsumoto with Sato in view of Tamura to obtain the invention as specified in claim 9.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2016-024488 A) in view of Tamura (US-2012/0050797) and further in view of Hara (US-2006/0139699).
As to Claim 10, Sato in view of Tamura teaches all of the claimed elements/features as recited in claim 1. Sato in view of Tamura does not disclose expressly ‘wherein the user interface receives an instruction to change an image of a document which is being displayed by the user interface to an image of a document 
Hara teaches ‘wherein the user interface receives an instruction to change an image of a document which is being displayed by the user interface to an image of a document scanned subsequent to the document, wherein, based on receiving the instruction, the user interface changes display from the image of the document to the image of the document scanned subsequent to the document [Fig 12, par 0126-0127 – page shift buttons on LCD panel allows a next page that was scanned to be displayed from the currently displayed page].
Sato in view of Tamura are analogous art with Hara because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include page shift buttons, as taught by Hara. The motivation for doing so would have been to allowing different pages to be displayed for character recognition. Therefore, it would have been obvious to combine Hara with Sato in view of Tamura to obtain the invention as specified in claim 10.

As to Claim 14, Hara teaches ‘wherein the user interface displays a function selection screen for a user to select a function to use from among a plurality of functions including a copy function of scanning a document, generating image data, and performing printing based on the image data, and a transmission function of scanning a document, generating image data, and transmitting the image data to an external operating unit displays different modes including a copy mode in which scanning is performed on an original and then printed, also a fax mode for transmitting images (i.e. scanned original), where if a copy mode is selected, scanning the original and obtaining image data]’.
While Sato teaches ‘the controller recognizes one or more characters in the generated image data [par 0006, 0011-0016, 0028 – image processing apparatus includes a character determination unit that determines a character included in the image data using OCR and extracts the determined characters]’.
Sato in view of Tamura are analogous art with Hara because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different operation modes, as taught by Hara. The motivation for doing so would have been to allowing selection of an operation to transmit image data based on a copy mode. Therefore, it would have been obvious to combine Hara with Sato in view of Tamura to obtain the invention as specified in claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-2016-024488 A) in view of Tamura (US-2012/0050797), Hara (US-2006/0139699) and further in view of Masui (US-2016/0337531).
As to Claim 15, Sato in view of Tamura and Hara teaches all of the claimed elements/features as recited in claim 14. Sato in view of Tamura and Hara does not disclose expressly ‘wherein the network interface receives a scanning setting, and wherein the controller registers the scanning setting in association with a button which is to be displayed by the user interface’.
Masui teaches ‘wherein the network interface receives a scanning setting, and wherein the controller registers the scanning setting in association with a button which is to be displayed by the user interface [Fig 6A, par 0044-0045, 0052 – UI screen displays selection candidates of setting information to be used in the scan function in which the setting information is stored in memory].
Sato in view of Tamura and Hara are analogous art with Masui because they are from the same field of endeavor, namely digital image data printing/scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include storing scan settings, as taught by Masui. The motivation for doing so would have been to associating settings with a user to be later viewed and/or changed. Therefore, it would have been obvious to combine Masui with Sato in view of Tamura and Hara to obtain the invention as specified in claim 15.

Allowable Subject Matter
Claims 21-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Sato in view of Tamura, Kanada, Matsumoto, Hara and Masui and further in view of the prior art searched and/or cited including Nagao (JP-2008-071050A), Nakamura (US-2019/0362143) and Nakai (US-2006/0235943) does not teach nor suggest “An image processing apparatus comprising: a network interface that receives, from an external apparatus via a network, coordinate information that indicates an area; a scanner that scans a document to generate image data; and a controller that recognizes a character included in the generated image data, wherein the controller determines a folder name using the recognized character that is included in the area indicated by the coordinate information received by the network interface, and wherein the network interface transmits the generated image data for storing the generated image data to a folder having the determined folder name” as recited in independent claim 21 [similar program claim 47] and “An image processing apparatus comprising: a network interface that receives, from an external apparatus via a network, coordinate information that indicates an area; a scanner that scans a document to generate image data; and a controller that recognizes a character included in the generated image data, wherein the network interface transmits the generated image data for storing the generated image data to a folder having a folder name determined using the recognized character that is included in the area indicated by the coordinate information received by the network interface” as recited in independent claim 34 [similar program claim 48].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677